Citation Nr: 1519523	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating prior to August 19, 2014, and a rating in excess of 10 percent thereafter, for surgical scarring, left below-the-knee amputation stump, associated with diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, granted service connection and assigned a noncompensable evaluation for surgical scarring, left below-the-knee amputation stump, associated with diabetes mellitus type 2.  The Veteran filed a timely notice of disagreement.  In September 2011, the RO issued a statement of the case denying the Veteran's claim for a compensable evaluation for surgical scarring, left below-the-knee amputation stump.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  Subsequently, the appellant submitted additional evidence from private care providers.  Waiver of initial RO review of this evidence was provided. 

In June 2014, the Board remanded the case for further development, including obtaining up-to-date medical records and providing the Veteran with a VA examination.  The agency of original jurisdiction (AOJ) obtained the identified records and scheduled the Veteran for VA examination, which was conducted in August 2014.  The AOJ then issued a supplemental statement of the case and a rating decision in October 2014, in which it granted an increased evaluation of 10 percent for surgical scarring, left below-the-knee amputation stump, from August 19, 2014.  The Veteran and his representative thereafter presented argument.  The Veteran's appeal has since been returned to the Board for further appellate review.  The AOJ has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that, in a March 2015 informal hearing presentation, the Veteran, through his representative, pointed out that there appear to be multiple potential ratings for the Veteran's service-connected surgical scarring, left below-the-knee amputation stump, due to the AOJ's separation of the rating question into as many as three separate issues in the October 2014 supplemental statement of the case.  However, as discussed below, the Veteran has only one scar from his left below-the-knee amputation, which was assigned an initial noncompensable rating from the date of claim and a higher, 10 percent rating from August 19, 2014.  Thus, as set forth on the title page above, the single issue before the Board remains the question of an increased rating for the Veteran's service-connected surgical scarring, left below-the-knee amputation stump, initially rated as noncompensably disabling prior to August 19, 2014, and as 10 percent disabling thereafter. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's surgical scarring, left below-the-knee amputation stump, has been linear and stable; it has been manifested by pain, tenderness, and soreness, but has caused no functional losses that equate to limitation of function.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for surgical scarring, left below-the-knee amputation stump, but no higher, have been met for the entirety of the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through a notice letter dated in December 2009 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in March 2010 and August 2014 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds that these examinations are adequate for the purpose of evaluating the claim, as the examiners examined the Veteran, reviewed his pertinent medical history, considered his self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that symptoms of his surgical scarring, left below-the-knee amputation stump, are more severely disabling than the initial ratings reflect.  Specifically, he asserts that his surgical scar was not completely healed when the July 2010 rating decision was issued and that he received treatment resulting from residual scarring to include an open wound, drainage, and soreness.  

The Veteran was afforded VA examinations in March 2010 and August 2014.  At the March 2010 examination, he reported pain from the prosthesis and a dull achiness, which worsened with prolonged walking and standing.  Examination revealed a well-healed scar without tenderness, skin breakdown, or ulcerations.  The scar was noted to be linear and measured 17 cm, and at the widest point 2 mm.  Report of the August 2014 VA examination to determine the severity of the surgical scarring, left below-the-knee amputation stump, reflects that the Veteran reported pain to the inferior aspect of the scar that had increased over the past year.  He also reported that the scar was more painful with the use of his left lower leg prosthesis.  The examiner's report reflects that the Veteran had one linear scar of the left lower extremity, with no evidence of disfigurement or functional loss.  The examiner also noted that the scar was painful but not unstable.  

Post-service treatment records consist of VA and private treatment records dated from June 2006 to June 2014.  A July 2012 VA treatment record shows the Veteran presented with complaints of sores and distal pain of the left knee when wearing a prosthetic limb, and he stated that he was able to wear the prosthetic limb for only a few hours before it became painful.  X-ray of the knee joint revealed degenerative joint disease, and the treatment provider noted objective evidence of distal knee discomfort after approximately 80 feet of walking.  The practitioner concluded that the Veteran's stump pain was likely related to tenting and pistoning of the joint.  

Post-service private treatment records show that the Veteran underwent a left below-the-knee amputation in October 2009.  Follow-up records from December 2009 show that the stump was "healing well," although he subsequently received treatment from July to November 2010 for drainage of an open wound below the amputation incision line.  In July 2010, the Veteran presented with a two-month history of a "non-healing ulceration to the distal aspect of the left knee amputation incision line and drainage."  Treatment records show that the non-healing ulceration on the left stump was an open area with measurements ranging from 2 x 3 x 1 mm to 15 x 20 x 1 mm.  The treatment provider's assessment was non-healing amputation site with underlying pressure etiology due to a prosthetic limb.  The practitioner  recorded that "serial debridement may be deemed medically necessary for depression and healing of [the Veteran's] wound."  The Veteran continued to seek treatment for the ulceration for several months.  At a January 2011 treatment visit with a prosthetic provider, however, he received a new prosthetic and was noted to have a healed incision site.  The Veteran stated in his June 2012 hearing before the undersigned Acting Veterans Law Judge that he had had no problems with "open sores" at the scar site since receiving the new prosthetic device. 

Private treatment records dated from August 2010 to May 2012 similarly reflect that the Veteran was treated for limb and phantom pain due to left below-the-knee amputation.  Additionally, he was prescribed various assistive devices to include a lower knee prosthesis, knee sleeve, and socket inserts.  A May 2011 treatment record documents that the Veteran placed duct tape on the prosthesis silicone to prevent sores of the amputation site.  A May 2014 private treatment record shows the Veteran presented with sharp and achy pain due to left below-the-knee amputation.  

In its July 2010 and October 2014 rating decisions, the AOJ evaluated the Veteran's surgical scarring, left below-the-knee amputation stump, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that Diagnostic Code, one or two scars that are unstable or painful warrant a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note 1 to Diagnostic Code 7804 notes that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  

Upon review of the evidence, the Board finds that the Veteran is entitled to an initial rating of 10 percent for his surgical scarring, left below-the-knee amputation stump, for the entirety of the appeal period.  This is so because the competent evidence of record shows that the Veteran has a single scar associated with his left below-the-knee amputation, which has been consistently shown to be painful but not unstable.  In so finding, the Board notes that the March 2010 VA examiner did not observe pain or tenderness in the scar, but the Veteran has competently and credibly stated that the scar was painful.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds such lay statements to be probative in this case.  Further, the August 2014 VA examiner explicitly found the scar to be painful.  Therefore, the Board finds that an initial 10 percent evaluation is warranted for the Veteran's surgical scarring, left below-the-knee amputation stump, for the entirety of the appeal period under Diagnostic Code 7804, for one or two painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

However, the Board does not find that a rating in excess of 10 percent is warranted for the Veteran's surgical scarring, left below-the-knee amputation stump, at any time during the appeal period.  In so finding, the Board notes that a 10 percent rating for one or two scars that are unstable or painful is the maximum schedular rating under Diagnostic Code 7804.  The medical evidence does not show that the Veteran's scar is a burn scar; a scar of the head, face or neck; a scar covering an area or areas of 144 square inches (929 sq. cm.); or nonlinear.  Thus, Diagnostic Codes 7800, 7801, and 7802 are not applicable.

In reaching these conclusions, the Board has specifically considered Diagnostic Code 7804, Note 2.  However, the Board has not assigned an added 10 percent for the Veteran's surgical scarring, left below-the-knee amputation stump, because it specifically finds that there is no competent medical evidence establishing that the Veteran's scarring has been unstable.  The Board concedes the Veteran's scar has been painful throughout the appellate period, including the period from July to November 2010 in which he sought treatment for an unhealed scar.  However, although the Board finds that the Veteran is competent to state that his scar was "open" following the initial amputation and before he obtained a better-fitting prosthetic, see Layno, supra, the Board further finds that the Veteran is not competent to state that the condition of the wound meant that his scar was unstable at any point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Further, there has been no indication-including in the treatment records in question-that the ulceration treated in 2010 amounted to an "unstable" scar as defined by Note 1, Diagnostic Code 7804.  Further, the March 2010 and August 2014 VA examiners both found the scar to be well-healed and stable.  The Board therefore finds that the objective evidence with respect to the Veteran's surgical scarring, left below-the-knee amputation stump, is more probative than the Veteran's subjective complaints.  Accordingly, the Board finds that the Veteran's surgical scarring, left below-the-knee amputation stump, has not been unstable at any point throughout the appeal period, and therefore, the added 10 percent for painful and unstable scarring is not warranted.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 Note 2.

In sum, the Board finds that the Veteran has competently and credibly stated that he has had one painful scar throughout the appeal period; these findings are supported by the medical evidence from the Veteran's VA and private treatment providers, as well as the August 2014 VA examination.  The Board finds the Veteran is a credible witness; thus, statements with respect to the symptoms of his disability, to include pain and soreness of the scar, are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Accordingly, the Board finds that the medical evidence of record is at least in equipoise as to whether the Veteran has experienced pain in his surgical scarring, left below-the-knee amputation stump, throughout the appellate period.  Thus, an initial 10 percent rating is warranted.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected surgical scarring, left below-the-knee amputation stump, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Accordingly, the Board finds that an initial 10 percent evaluation, but no higher, is warranted for the Veteran's service-connected surgical scarring, left below-the-knee amputation stump.  This is so for the entirety of the appeal period.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  In so reaching that conclusion, the Board has considered the benefit-of-the-doubt doctrine in this case, but finds that the preponderance of the evidence is against assigning ratings higher than assigned herein.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial 10 percent rating for surgical scarring, left below-the-knee amputation stump, is granted from December 14, 2009, subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


